TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00200-CR



                              Deyla Gonzalez Arevalo, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 56660, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Deyla Gonzalez Arevalo seeks to appeal from a judgment of conviction for possession

of over fifty pounds of marihuana. The trial court has certified, and the record confirms, that this

is a plea bargain case and Arevalo has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The

appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 12, 2005

Do Not Publish